Exhibit 10.1

 

THERAVANCE BIOPHARMA, INC.

 

ORDINARY SHARE PURCHASE AGREEMENT

 

October 26, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

1.   Purchase and Sale of Shares

1

1.1

Sale and Issuance of Ordinary Shares

1

1.2

Closing

1

 

 

 

2.   Representations and Warranties of the Company

2

2.1

Incorporation, Good Standing and Qualification

2

2.2

Authorization

2

2.3

Valid Issuance of Ordinary Shares

2

2.4

Governmental Consents

2

2.5

Offering

3

2.6

Litigation

3

2.7

Compliance with Other Instruments

3

2.8

SEC Reports; Financial Statements

3

2.9

Absence of Certain Events and Changes

4

2.10

Corporate Documents

4

 

 

 

3.   Representations and Warranties of the Purchasers

4

3.1

Organization; Authorization

4

3.2

Disclosure of Information

4

3.3

No Governmental Review

4

3.4

No Conflicts

4

3.5

Residency; Domicile

5

3.6

No Regulatory Filings

5

 

 

 

4.   Conditions of Purchaser’s Obligations at the Closing

5

4.1

Performance

5

4.2

Representations and Warranties

5

4.3

Qualifications

5

4.4

Proceedings and Documents

5

 

 

 

5.   Conditions of Company’s Obligations at the Closing

5

5.1

Representations and Warranties

5

5.2

Qualifications

6

 

 

 

6.   Miscellaneous

6

6.1

Survival of Warranties

6

6.2

Successors and Assigns

6

6.3

Governing Law

6

6.4

WAIVER OF JURY TRIAL

6

6.5

Counterparts

6

6.6

Titles and Subtitles

6

6.7

Notices

7

6.8

Finder’s Fee

7

 

i

--------------------------------------------------------------------------------


 

6.9

Expenses

7

6.10

Amendments and Waivers

7

6.11

Severability

7

6.12

Entire Agreement

7

6.13

Nasdaq Listing

7

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC.

 

ORDINARY SHARE PURCHASE AGREEMENT

 

THIS ORDINARY SHARE PURCHASE AGREEMENT (the “Agreement”) is made as of the 26th
day of October, 2015, by and among Theravance Biopharma, Inc., a Cayman Islands
exempted company (the “Company”), and

 

(a)         CF WOODFORD EQUITY INCOME FUND, acting by its investment manager,
WOODFORD INVESTMENT MANAGEMENT LLP, a limited liability partnership registered
in England and Wales under number OC390366;

 

(b)         ABU DHABI INVESTMENT AUTHORITY, acting by its investment manager for
the West Portfolio, WOODFORD INVESTMENT MANAGEMENT LLP, a limited liability
partnership registered in England and Wales under number OC390366; and

 

(c)          OLD MUTUAL WOODFORD EQUITY INCOME FUND, acting by its investment
manager, WOODFORD INVESTMENT MANAGEMENT LLP, a limited liability partnership
registered in England and Wales under number OC390366,

 

(each a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company and the Purchasers desire to enter into this transaction to
purchase the Purchased Shares (as defined below) set forth herein pursuant to
the Company’s currently effective Registration Statement on Form S-3
(Registration Number 333-205275) (the “Registration Statement”), which has been
declared effective in accordance with the Securities Act of 1933, as amended
(the “Securities Act”) by the United States Securities and Exchange Commission
(the “SEC”).

 

WHEREAS, the Purchasers wish to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement ordinary shares, par value
$0.00001 per share, of the Company (the “Ordinary Shares”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                                      Purchase and Sale of Shares.

 

1.1                               Sale and Issuance of Ordinary Shares.  On or
prior to the Closing (as defined below), the Company shall have authorized the
sale and issuance to the Purchasers of an aggregate of 3,859,649 Ordinary Shares
(the “Purchased Shares”) at a per share price equal to US$14.25 (the “Per Share
Price”) for an aggregate purchase price of US$55,000,000 (the “Aggregate
Purchase Price”).  The Purchased Shares shall have the rights, preferences,
privileges and restrictions set forth in the Company’s Amended and Restated
Memorandum and Articles of Association (the “Restated Articles”).

 

1.2                               Closing.  Subject to the satisfaction (or
waiver) of the conditions set forth herein, the Company shall issue and sell to
each Purchaser, and each Purchaser agrees to purchase from the Company on the
Closing Date (as defined below), the number of Purchased Shares set forth
opposite each Purchaser’s name on Schedule A hereto for the Per Share Price for
each such Purchased Share (the “Closing”).  The time and date of the Closing
(the “Closing Date”) shall be 6:00 a.m., Pacific Time, on October 29, 2015 at
901 Gateway Boulevard, South San Francisco, California 94080 or at such other
place as the parties may agree.  Prior to the Closing, the Purchasers will
initiate an irrevocable wire transfer for their respective portions of the
Aggregate Purchase Price to the account designated by the Company and following
confirmation of receipt of such payment, the Company shall cause Computershare
Inc., the Company’s transfer agent, through the Depository Trust Company (“DTC”)
Fast Automated

 

--------------------------------------------------------------------------------


 

Securities Transfer Program, to credit the number of Purchased Shares purchased
by each Purchaser to such Purchaser’s or its designee’s balance account with DTC
through its Deposit Withdrawal Agent Commission system.  As used herein,
“business day” shall mean any weekday that is not a day on which banking
institutions in San Francisco, California or London, United Kingdom are
authorized or obligated to close.

 

2.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to each Purchaser that, as
of the date hereof, except as set forth in the SEC Reports (as defined below)
which exceptions shall be deemed to be representations and warranties as if made
hereunder:

 

2.1                               Incorporation, Good Standing and
Qualification.  The Company is an exempted company duly incorporated, validly
existing and in good standing under the laws of the Cayman Islands and has all
requisite corporate power and authority to (i) execute, deliver and perform its
obligations under this Agreement, (ii) to issue and sell Ordinary Shares
pursuant to this Agreement, (iii) to perform its obligations under the Restated
Articles, and (iv) to carry on its business as now conducted and as proposed to
be conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

2.2                               Authorization.

 

(a)                                 All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Ordinary Shares hereunder
has been taken or will be taken prior to the Closing, and this Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(b)                                 The Board of Directors or a duly authorized
committee of the Board of Directors of the Company (the “Board of Directors”)
has approved the entry by the Company into this Agreement and the performance of
the Company’s obligations hereunder.

 

2.3                               Valid Issuance of Ordinary Shares.  The
Ordinary Shares that are being purchased by the Purchasers hereunder, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration set forth herein, will be duly and validly issued, fully paid,
and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement the Restated Articles and under
applicable state and federal securities laws.  The Ordinary Shares that are
being purchased by the Purchasers under this Agreement will not be subject to
preemptive rights or rights of first refusal that have not been waived or
complied with.

 

2.4                               Governmental Consents.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local

 

2

--------------------------------------------------------------------------------


 

governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement, except
(i) any required filing under the Hart Scott Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”) and any required foreign antitrust or
competition act and (ii) the filing with the SEC of the prospectus supplement
required by the Registration Statement pursuant to Rule 424(b) under the
Securities Act with respect to the offer and sale of the Purchased Shares (the
“Prospectus Supplement”).

 

2.5                               Offering.  The issuance by the Company of the
Purchased Shares has been registered under the Securities Act, the Purchased
Shares are being issued pursuant to the Registration Statement. The Registration
Statement is effective and available for the issuance of the Purchased Shares
thereunder and the Company has not received any notice that the SEC has issued
or intends to issue a stop-order with respect to the Registration Statement or
that the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.

 

2.6                               Litigation.  As of the date hereof, there is
no action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company that questions the validity
of this Agreement or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby.

 

2.7                               Compliance with Other Instruments.  Assuming
the making of all required filings under the HSR Act and any foreign antitrust
or competition act and the receipt of all required clearances, approvals, or
waiting period expirations or terminations under the HSR Act and any foreign
antitrust or competition acts, the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
violate or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any statute, rule or
regulation applicable to the Company or any instrument, judgment, order, writ,
decree or contract or an event that results in the creation of any lien, charge
or encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization, or approval applicable to the Company, its business or operations
or any of its assets or properties.

 

2.8                               SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials being collectively
referred to herein as the “SEC Reports”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  No executive officer of the Company has failed in any respect to
make the certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.  The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the

 

3

--------------------------------------------------------------------------------


 

Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

2.9                               Absence of Certain Events and Changes.  Since
the date of the last day of the period covered by the Company’s most recently
filed periodic report covering an annual or quarterly period with the
Commission, (i) there has not been any event, change or development which,
individually or in the aggregate, has had or is reasonably likely to have a
material adverse effect on the Company; (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than trade payables and
accrued expenses incurred in the ordinary course of business; (iii) the Company
has not declared or made any dividend or distribution of cash or other property
to its shareholders; and (iv) other than the surrender to the Company of
Ordinary Shares by employees of the Company in connection with the Company’s
payment of withholding taxes due upon the vesting or settlement of employees’
equity awards, the Company has not purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock.

 

2.10                        Corporate Documents.  The Restated Articles are in
the form as set forth as exhibits in the SEC Reports.

 

3.                                      Representations and Warranties of the
Purchasers.  Each Purchaser hereby represents and warrants that:

 

3.1                               Organization; Authorization.  Such Purchaser
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  Such Purchaser has full power and
authority to enter into this Agreement and this Agreement constitutes a valid
and legally binding obligation, enforceable in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.2                               Disclosure of Information.  Such Purchaser
acknowledges receipt of the Prospectus Supplement prior to its execution of this
Agreement.

 

3.3                               No Governmental Review.  Such Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Purchased Shares or the fairness or suitability of the
investment in the Purchased Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Purchased Shares.

 

3.4                               No Conflicts.  The execution, delivery and
performance by such Purchaser of this Agreement and the consummation by such
Purchaser of the transactions contemplated hereby will not (i) result in a
violation of the organizational documents of such Purchaser or (ii)

 

4

--------------------------------------------------------------------------------


 

conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.

 

3.5                               Residency; Domicile.  Such Purchaser is a
resident of that jurisdiction specified below its address on the signature
page hereto.

 

3.6                               No Regulatory Filings.  Such Purchaser does
not have a filing obligation under the HSR Act with respect to the transactions
described herein because the size of transaction threshold test would not be
satisfied as a result of transactions described herein and as determined in
accordance with the HSR Act and the rules and regulations promulgated
thereunder.  Nor does such Purchaser have a filing obligation with respect to
the transactions described herein under the antitrust or competition acts of
other jurisdictions.

 

4.                                      Conditions of Purchaser’s Obligations at
the Closing.   The obligations of each Purchaser under Section 1.2 of this
Agreement with respect to the Closing are subject to the fulfillment on or
before the Closing of each of the following conditions, the waiver of which
shall not be effective against any Purchaser if it does not consent thereto:

 

4.1                               Performance.  The Company shall have performed
and complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

 

4.2                               Representations and Warranties.  The
representations and warranties of the Company contained in Section 2 shall have
been true on and as of the Closing.

 

4.3                               Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance, purchase and sale of the Purchased Shares pursuant to this
Agreement shall be duly obtained and effective as of the Closing.

 

4.4                               Proceedings and Documents.  All corporate and
other proceedings in connection with the transactions contemplated at the
Closing and all documents incident thereto shall be reasonably satisfactory in
form and substance to each Purchaser, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.

 

5.                                      Conditions of Company’s Obligations at
the Closing.   The obligations of the Company to each Purchaser under this
Agreement with respect to the Closing are subject to the fulfillment on or
before the Closing of each of the following conditions by such Purchaser:

 

5.1                               Representations and Warranties.  The
representations and warranties of the Purchasers contained in Section 3 shall
have been true on and as of the Closing.

 

5

--------------------------------------------------------------------------------


 

5.2                               Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance, purchase and sale of the Purchased Shares pursuant to this
Agreement shall be duly obtained and effective as of the Closing.

 

6.                                      Miscellaneous.

 

6.1                               Survival of Warranties.  The warranties,
representations and covenants of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Purchasers or the Company.

 

6.2                               Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties (including transferees of any Purchased Shares).  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

6.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with and governed by the law of the
State of Delaware, without regard to the conflicts of laws principles thereof. 
Any action brought, arising out of, or relating to this Agreement shall be
brought in the Court of Chancery of the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of said Court in respect of
any claim relating to the validity, interpretation and enforcement of this
Agreement executed by the Company and the Purchasers, and hereby waives, and
agrees not to assert, as a defense in any action, suit or proceeding in which
any such claim is made that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in such courts, or that
the venue thereof may not be appropriate or that this agreement may not be
enforced in or by such courts.  The parties hereby consent to and grant the
Court of Chancery of the State of Delaware jurisdiction over such parties and
over the subject matter of any such claim and agree that mailing of process or
other papers in connection with any such action, suit or proceeding in the
manner provided in Section 6.7, or in such other manner as may be permitted by
law, shall be valid and sufficient thereof.

 

6.4                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

6.5                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

6.6                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6

--------------------------------------------------------------------------------


 

6.7                               Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day or (c) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.

 

6.8                               Finder’s Fee.  Each Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which such Purchaser
or any of its officers, partners, employees, or representatives is responsible.

 

The Company agrees to indemnify and hold harmless each Purchaser from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.9                               Expenses.  Irrespective of whether the Closing
is effected, each party shall bear their own costs and expenses incurred with
respect to the negotiation, execution, delivery and performance of this
Agreement.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Restated Articles, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

6.10                        Amendments and Waivers.  Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and each
Purchaser.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of securities purchased pursuant to this
Agreement, each future holder of all such securities, and the Company.

 

6.11                        Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

6.12                        Entire Agreement.  This Agreement and the documents
referred to herein constitute the entire agreement among the parties and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants except as specifically set forth
herein or therein.

 

6.13                        Nasdaq Listing.  The Company shall use all
commercially reasonable efforts to have the Purchased Shares acquired by the
Purchasers at the Closing authorized for listing on Nasdaq.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

 

 

By:

/s/ Renee D. Gala

 

Name:

Renee D. Gala

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

SIGNATURE PAGE TO THERAVANCE BIOPHARMA, INC.

ORDINARY SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

 

CF WOODFORD EQUITY INCOME FUND,

 

acting by its investment manager,

 

WOODFORD INVESTMENT MANAGEMENT LLP,

 

a limited liability partnership registered in

 

England and Wales under number OC390366

 

 

 

By:

WOODFORD INVESTMENT MANAGEMENT LLP,

 

 

as agent for and on behalf of CF WOODFORD EQUITY INCOME FUND, a sub fund of CF
Woodford Investment Fund

 

 

 

 

 

By:

/s/ Simon Osborne

 

 

 

Signature of Authorized Signatory

 

 

 

 

 

Name:

Simon Osborne

 

 

 

 

 

Title:

Head of Compliance

 

 

 

 

 

Address:

9400 Garsington Road, Oxford, OX4 2HN,

 

 

 

 

 

United Kingdom

 

SIGNATURE PAGE TO THERAVANCE BIOPHARMA, INC.

ORDINARY SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

ABU DHABI INVESTMENT AUTHORITY, acting by its investment manager for the West
Portfolio, WOODFORD INVESTMENT MANAGEMENT LLP, a limited liability partnership
registered in England and Wales under number OC390366;

 

 

 

By: WOODFORD INVESTMENT MANAGEMENT LLP,

 

as agent for and on behalf of the ABU DHABI INVESTMENT AUTHORITY, in respect of
the West Portfolio

 

 

 

 

 

By:

/s/ Simon Osborne

 

 

Signature of Authorized Signatory

 

 

 

 

 

Name: Simon Osborne

 

 

 

Title: Head of Compliance

 

 

 

Address: 9400 Garsington Road, Oxford, OX4 2HN,

 

 

 

United Kingdom

 

SIGNATURE PAGE TO THERAVANCE BIOPHARMA, INC.

ORDINARY SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

OLD MUTUAL WOODFORD EQUITY INCOME FUND, acting by its investment manager,
WOODFORD INVESTMENT MANAGEMENT LLP, a limited liability partnership registered
in England and Wales under number OC390366,

 

 

 

 

 

By: WOODFORD INVESTMENT MANAGEMENT LLP,

 

as agent for and on behalf of the Old Mutual Woodford Equity Income Fund, a sub
fund of Old Mutual Multi Manager Trust

 

 

 

By:

/s/ Simon Osborne

 

 

Signature of Authorized Signatory

 

 

 

Name: Simon Osborne

 

 

 

Title: Head of Compliance

 

 

 

Address: 9400 Garsington Road, Oxford, OX4 2HN,

 

 

 

United Kingdom

 

SIGNATURE PAGE TO THERAVANCE BIOPHARMA, INC.

ORDINARY SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule A

 

Schedule of Purchasers

 

Name

 

Number of Ordinary
Shares Purchased

 

Total Purchase Price
of Ordinary Shares

 

CF WOODFORD EQUITY INCOME FUND

 

3,638,105

 

$

51,843,000

 

 

 

 

 

 

 

ABU DHABI INVESTMENT AUTHORITY — West Portfolio

 

184,491

 

$

2,629,000

 

 

 

 

 

 

 

OLD MUTUAL WOODFORD EQUITY INCOME FUND

 

37,053

 

$

528,000

 

Total

 

3,859,649

 

US$

55,000,000

 

 

--------------------------------------------------------------------------------